The appellant lacked standing to institute this action since it is in the nature of a shareholder’s derivative action which belongs to the estate of the bankrupt debtor corporation. Such a property right vests in the bankruptcy trustee (see, Hanover Ins. Co. v Tyco Indus., 500 F2d 654), and, in fact, the trustee has already pursued and settled a claim based on the causes of action asserted here as evidenced by a counterorder of compromise dated December 26, 1984, and filed in the United States Bankruptcy Court for the Southern District of New York (Schwartzberg, J.). The appellant has failed to assert any individual cause of action because she failed to allege any personal injury. However, as Special Term indicated, the complaint is dismissed without prejudice to the appellant’s right to institute an action to recover damages for the alleged breach of the contract in which the defendants hired her as a lifetime consultant after she sold them her linen supply business. Mollen, P. J., Brown, Weinstein and Rubin, JJ., concur.